Citation Nr: 0818756	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  06-13 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a back disorder. 
 
2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARINGS ON APPEAL

Appellant and D.J.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to May 1952.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office in Indianapolis, Indianapolis that 
declined to reopen the claim of service connection for a back 
disorder, and denied service connection for bilateral hearing 
loss.  

The veteran was afforded personal hearings at the RO in 
January 2007, and by videoconference in March 2008 before the 
undersigned Veterans Law Judge sitting at Washington, DC.  
The transcripts are of record.  

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Review of the service medical records reflects that the 
veteran was consistently treated over the course of active 
duty for back complaints for which he was ultimately 
discharged from service.  Although not noted on pre-induction 
examination in May 1951, clinical history obtained during the 
course of his military training indicated that he had had a 
back problem prior to entering service.  Service treatment 
records also document re-injury to his back during that 
timeframe.  The veteran contends that trauma to his back 
during service has resulted in a chronic disorder for which 
service connection should be granted.

The record shows that although VA has made findings that a 
back disorder pre-existed service and was not aggravated 
therein, there is no medical opinion to this effect of 
record.  VA must now show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and 
that the disease or injury was not aggravated by service. See 
Wagner v. Principi, 370 F.3d. 1089, 1096 (Fed. Cir. 2004), 
Cotant v. Principi, 17 Vet. App. 116 (2003), VAOPGCPREC No. 
3-2003 (July 16, 2003).  It is well established that the VA 
adjudicator is not free to substitute his or her own judgment 
for that of an expert. See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  The record does not show that the appellant 
has ever had a VA compensation and pension examination in 
this regard.  The Board is thus of the opinion that the 
current clinical record is not sufficiently developed to 
definitively conclude that a back disorder clearly and 
unmistakably pre-existed service and was aggravated therein.  
Therefore, a current VA examination, to include a medical 
opinion is warranted.  

The veteran asserts that he now has bilateral hearing loss as 
the result of military duty for which service connection 
should also be granted.  He presented testimony in March 2008 
to the effect that he was exposed to the noise of 90-
millimeter M-1 shot guns, bazookas, 50-caliber machine guns, 
M-1 rifles, 45-caliber pistols and other weapons during 
artillery training that led to acoustic trauma and hearing 
loss.  The veteran stated that after service, he had hearing 
problems and that VA sent him to hearing specialists, to 
include at the VA Hospital in Louisville.  He also stated 
that he had seen private physicians for hearing loss.  

The record thus indicates that additional relevant evidence 
in support of the veteran's claim may exist or could be 
obtained from a VA facility and should be retrieved. See Epps 
v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  He testified on personal hearing that he had 
seen physicians and chiropractors for his back since the 
1950s.  The veteran should thus be requested to provide 
authorization for release of any outstanding private medical 
records in support of his claim.

The service medical records also reveal that upon service 
discharge examination in April 1952, it was recorded that the 
appellant provided history of a perforated right ear drum in 
1950.  The veteran's hearing was found to be 15/15 in the 
right ear and no ear defect or hearing loss was noted at that 
time.  On VA audiology examination in August 2007, the 
examiner made findings that the conductive component of right 
ear high frequency hearing loss may have pre-existed service 
as a result of the reported right ear drum perforation.  On 
personal hearing in March 2008, the veteran testified that at 
service discharge, he did not report having a right ear drum 
perforation.  Nevertheless, the service clinical evidence 
suggests that the appellant might also have had a pre-
existing right ear condition for which a medical opinion is 
warranted to determine if an ear anomaly clearly and 
unmistakably pre-existed service and whether or not it 
clearly and unmistakably was aggravated therein.  See Wagner 
v. Principi, 370 F.3d. 1089, 1096 (Fed. Cir. 2004), Cotant v. 
Principi, 17 Vet. App. 116 (2003), VAOPGCPREC No. 3-2003 
(July 16, 2003).  Therefore, a current VA examination, to 
include a medical opinion is indicated as to this issue.

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion which takes into account the records of prior medical 
treatment, so that the disability evaluation will be a fully 
informed one. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Finally, the Board points out that as the evidence now 
indicates that a right ear high frequency hearing loss may 
have pre-existed service as a result of the reported right 
ear drum perforation at service discharge, the veteran 
requires notice of the Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No.106-475, 114 Stat.2096 (2000) as to 
entitlement to service connection for right ear hearing loss 
on the basis of aggravation.  The VCAA and its implementing 
regulations require that VA provide specific notice to 
claimants regarding information needed to complete an 
application for benefits, as well as specific notice 
regarding information or evidence required to substantiate a 
claim. See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran must therefore be given the required 
notice with respect to this aspect of the issue on appeal.  
Accordingly, the case is also remanded to comply with the 
statutory requirements of the VCAA.



Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002 & Supp. 2007), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2007), and any 
other legal precedent are fully 
complied with and satisfied.  The 
veteran should specifically be 
told what is required to 
substantiate the claim of 
entitlement to service connection 
for right ear hearing loss on the 
basis of aggravation.  He should 
also be told to provide any 
evidence in his possession that is 
pertinent to his claim.  See 
Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also Charles 
v. Principi, 16 Vet. App. 370, 
373-374 (2002).  

2.  The veteran should be 
contacted and requested to 
identify all healthcare providers, 
VA and non-VA, inpatient and 
outpatient, who have treated him 
for hearing loss and a back 
disorder since discharge from 
service.  He should be requested 
to complete and return the 
appropriate release forms so that 
VA can obtain any identified 
evidence, if not already of 
record.

3.  All of the veteran clinical 
records dating back to 1952 should 
be requested from the VA 
Louisville (KY) facility and 
associated with the claims folder, 
to include those that may be 
retired or on microfilm.

4.  After an appropriate period of 
time for receipt of additional 
information, the veteran should be 
scheduled for an examination by a 
VA orthopedist.  The claims file 
and a copy of this remand must be 
made available to and be reviewed 
by the examiner.  The examiner 
should indicate if the claims 
folder was reviewed.  The 
examination report should reflect 
consideration of the veteran's 
medical history, current 
complaints, and other assertions, 
etc.  Based upon review of the 
evidence and physical examination, 
the examiner should provide 
opinions as to a) does the 
clinical evidence show that the 
veteran clearly and unmistakably 
had a back problem prior to his 
entering active duty? b) if so, 
whether it is at least as likely 
as not that a pre-existing back 
disorder clearly and unmistakably 
permanently increased in severity 
as the result of injury or other 
incident of active duty beyond 
natural progression of the 
underlying disease process; and c) 
whether it is at least as likely 
as not that any current back 
disability is related to in-
service back trauma.

The findings and well-rationalized 
opinions to the questions 
presented should be set forth in 
detail.

5.  The veteran should be 
scheduled for an ear examination, 
preferably by a VA ear specialist 
who has not seen him previously.  
All indicated tests and studies 
should be performed, and clinical 
findings should be reported in 
detail and correlated to a 
specific diagnosis.  The claims 
file and a copy of this remand 
should be made available to the 
examiner.  A comprehensive 
clinical history should be 
obtained.

Based on a thorough review of the 
evidence of record and the 
physical examination findings, the 
examiner should provide an opinion 
with complete rationale to the 
following questions: a) As far as 
can practicably be determined, 
does the clinical evidence 
indicate that the veteran clearly 
and unmistakably had a pre-
existing disorder of the right ear 
prior to his entering active duty? 
b) If so, is it at least as likely 
as not that the pre-existing right 
ear condition clearly and 
unmistakably permanently increased 
in severity during the period of 
service beyond natural progression 
of the underlying disease process 
resulting in hearing loss?

The opinion should be set forth in 
detail.

6.  The RO should ensure that the 
medical reports requested above 
comply with this remand, 
especially with respect to the 
instructions to provide medical 
opinions.  If a report is 
insufficient, or if any requested 
action is not taken or is 
deficient, it should be returned 
to the examiner for correction. 
See Stegall v. West, 11 Vet. App. 
268 (1998).

7.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issues on appeal.  If a benefit is 
not granted, the appellant and his 
representative should be provided 
a supplemental statement of the 
case and afforded an opportunity 
to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


